Grace, J.
(dissenting). The appeal in this case is in a very complicated condition. There are many irregularities in the same, making it exceedingly difficult for this court to give proper consideration to all the questions presented in the appeal. It would seem that matters coming before the supreme court should be so presented to this court in the proceedings concerning appeals that it would not be necessary for the court to strain statutes relative to appeals in order to reach the consideration of the merits of the questions presented on appeal.
The first matter under consideration is a demurrer to the counterclaim pleaded in the answer of Peter Neva, one of the defendants. The order sustaining such demurrer was made on the 20th day of December, 1915, in open court, in the course of the preliminary part of the trial. After the trial of such action the defendant Peter Neva appealed from such order allowing such demurrer, to the supreme court, serving notice of such appeal, and an undertaking in the sum of $250. Afterwards an appeal was taken from the judgment in said action, and a proper notice of appeal and undertaking also perfected therein. The defendant also undertook to appeal from the order denying motion for judgment non obstante and the order denying motion for a new trial, but did not mention such orders in his undertaking in the appeal from the judgment. There is therefore no appeal from such orders. Sucker State Drill Co. v. Brock & Richardson, 18 N. D. 598, 120 N. W. 757. In that case this court said: “On an appeal from both a final judgment and from an order denying a new trial but one undertaking is required to perfect such appeals. . . . Such undertaking must refer to each of the appeals, and if it merely recites the *166appeal from the judgment, the appeal from the order is ineffectual and may be dismissed on-motion.” In this case, in the undertaking in the appeal from the judgment no mention is made of the appeal from the orders denying judgment non obstante or motion for a new trial, and such appeals are therefore ineffectual. The defendant, in the lower court, in serving his motion for judgment non obstante or for a new trial, served therewith proper specifications of error. The appellant in appealing from the final judgment served notice of appeal and undertaking, but did not serve a statement of errors of .law complained of, but stated in such notice of appeal from such judgment as follows: “And you will also take notice that there was heretofore served upon you an assignment and specification of errors in said matter, served upon you with the motion for judgment notwithstanding the verdict or for a new trial, and this appeal is also taken from the order of said court dated the 24th day of December, 1915, overruling the motion for judgment notwithstanding the verdict, and from the order denying and overruling the motion for a new trial in the above-entitled matter, and from the whole thereof.”
We have seen that from the failure to mention the appeals from such orders in the undertaking, such appeals are ineffectual. We have also seen that in the appeal from the judgment no new specifications of error were served, but the specifications of error served in the two motions were referred to and made the specifications of error in the appeal from the judgment.
We will for the purpose of disposing of this case consider that the specifications of error served with such motions are the specifications of error in the appeal from the judgment, but in doing this we do not uphold that such method of considering specifications of error can be allowed as a general rule, but that such procedure is taken in order to find some way to consider the matters involved in the appeal. Section 1656, Compiled Laws of 1913, says in plain language what shall be done with reference to serving statement of errors of law complained of, and it would seem that the language and meaning thereof is so plain that it could hardly be misunderstood. The procedure therein provided for should have been followed.
Referring now to the demurrer, we will consider the merits thereof in connection with and as a part of all the other matters appealed *167from, including the judgment. The matters pleaded in the answer by way of counterclaim in the case at bar were a proper counterclaim. The damages alleged in the counterclaim arose out of the same transaction. The alleged assault and battery of the plaintiff upon the defendant was directly connected with the subject-matter of the action. It was a part of the same affray and a part of the same transaction. One tort may be counterclaimed against another tort where the tort counterclaimed is connected with the subject of the action. McArthur v. Green Bay & M. Canal Co. 34 Wis. 139 ; Walsh v. Hale, 66 N. C. 233 ; Slone v. Slone, 2 Met. (Ky.) 339; Heigle v. Willis, 50 Hun, 588, 3 N. Y. Supp. 497.
It is a general rule, however, that one tort cannot be counterclaimed against another unless the tort counterclaimed arose out of the same transaction or is connected with the subject-matter of the action. In the case at bar there is no doubt but that the tort sought to be counterclaimed arose out of the same transaction. It was directly connected with the subject-matter of the action. It-is a proper subject, therefore, of counterclaim. The plaintiff’s cause of action is based upon injuries which he claims defendant inflicted upon him in an assault and battery, and the defendant sets up counterclaim for damages claimed to have resulted by reason of injuries inflicted upon him by the plaintiff in the same assault and battery occurring at the same time in one transaction. If the claim for damages by plaintiff against the defendant, and the claim for damages by the defendant against the plaintiff, are logically related so as to show that they arose out of the same transaction, that is, in this case, the same general fight or fracas, there would seem to be no doubt but that the one tort might be counterclaimed against the other. Gutzman v. Clancy, 114 Wis. 589, 58 L.R.A. 744, 90 N. W. 1081.
The purpose of the statutes allowing counterclaim in favor of the ■defendant against the plaintiff, arising out of the same transaction or connected with the same subject-matter, is to allow parties to the same suit to settle in such suit as far as convenient and practicable all controversies arising out of the same transaction set forth in the complaint. Pelton v. Powell, 96 Wis. 473, 71 N. W. 887. The word “transaction” where used in a statute providing that counterclaim may be interposed when arising out of the same transaction set forth in the *168complaint as the foundation of plaintiff’s claim includes actions of tort". Deagan v. Weeks, 67 App. Div. 410, 73 N. Y. Supp. 641; Heigle v. Willis, 50 Hun, 588, 3 N. Y. Supp. 497. This is not in conflict with Wrege v. Jones, 13 N. D. 267, 112 Am. St. Rep. 679, 100 N. W. 705, 3 Ann. Cas. 482, wherein the court declined to take the position that where the complaint is one for slander, another slander uttered at the same time and place and in the same conversation could be counterclaimed against the cause of action set forth in the complaint, for the reason that each slander constitutes a separate transaction. That is an entirely different matter from the one at bar. In that ease, as soon as the slander was uttered by the defendant concerning the plaintiff in the hearing of a third person, the cause of action immediately accrued and became complete in favor of the plaintiff, and if the plaintiff after the utterance of the slanderous words by the defendant also uttered slanderous words concerning the defendant, it became a separate cause of action in favor of the defendant, and it was an entirely different transaction from the first one, and did not arise out of the first one. In that case the first transaction was complete in itself, that is, the first slander, and the second transaction or second slander was also complete in itself and had no relation to the first slander, did not arise out of it, nor was it a part of the first transaction. And we think in all probability, strictly speaking, under the rule regarding counterclaims, the court decided rightly in such case. That case, however, is not at all similar to the one at bar. In the case at bar, the transaction, the fight or fracas, or assault and battery, or whatever it may be termed, was one continuous transaction out of which all damages arose both concerning plaintiff and defendant, if any. The trial court should have permitted the counterclaim and should have received the testimony offered by the defendant Peter Neva to prove the injuries to his person, if any, that he received in the manner in which he claims he did receive them, and he should have been allowed to introduce expert testimony to show the extent of such injuries, and to refuse to allow the counterclaim to stand as part of defendant’s pleadings and to receive competent testimony to prove the allegations of such counterclaim, was reversible error. The fact that the whole transaction of assault and battery was quite fully described in the" testimony, and even if it be assumed that it was quite fully considered *169by the jury, would not cure the error of denying the defendant the right to plead his counterclaim, it being a proper counterclaim; and he should have been permitted an opportunity to make an affirmative showing thereon by expert or other competent testimony as to the actual extent of his injuries. A counterclaim is defendant’s alleged cause of action against the plaintiff; and where it is a proper one, he should be allowed to plead it, and have an opportunity to prove and establish the truth of it, and in this case it is reversible error not to have allowed him to do so.
There are seventy-six errors assigned in this record, and they are-in no manner grouped, and to consider each error would mean an opinion long enough to make up very nearly one of the North Dakota Reports. We will consider, therefore, but a few of the remaining errors in disposing of this case.
Concerning assignments of error Nos. 15, 16, 17, 18, 19, 20, 21, 22, and 23, all of which relate mostly to the reception of the evidence of J. A. Murphy, who is a justice of the peace residing at Jamestown, we conclude as follows: As we understand the matter, Stutsman county has a county court with increased jurisdiction, and where such is the case, under the laws of this state, justices of the peace have no power to try and determine any criminal matter which comes before them, even though the same would otherwise be within their jurisdiction but for the existence of such county court. Such justice courts have only the power of binding persons over to the county or district courts, where there is sufficient testimony to show that some crime has been committed and that the person who is charged with such crime has. probably committed it. This being true, J. A. Murphy as such justice-had no power to try and determine the assault and battery matter with-which Peter Neva was charged and to which charge he pleaded guilty before the said J. A. Murphy and a fine imposed upon him. The said justice having no jurisdiction to hear and determine such action, all the testimony and proceedings in his court with reference to the guilt of the defendant and with reference to his plea of guilty, fine, etc., were inadmissible in the trial of the case at bar, and the admission of the records of such justice showing the arrest, plea of guilty, and the fine, etc., of the defendant Peter Neva, was prejudicial error and should not have been received, and the objection of the defendant to their *170admission should.have been sustained. It was prejudicial error not to sustain the objection to such testimony, and such error was not cured by subsequent withdrawal of the objectionable testimony and instruction by the court to the jury to disregard such testimony.
Section 9441, Compiled Laws of 1913, defines conspiracy. Such section has six subdivisions, the first of which only is material here, which is as follows: “If two or more persons conspire to commit a crime, each of them is guilty of a misdemeanor.” Webster defines conspiracy as follows: “To conspire is to make an agreement, especially a secret agreement, to do some act, as to commit treason or a crime, or to do some unlawful deed; to plot together, to concur to one end; to agree.” In Words & Phrases, page 1461, Bishop says that it “is the corrupt agreeing together of two or more persons to do by concerted action something unlawful, either as a means or as an end.” “To constitute a conspiracy there must be not only an agreement to co-operate to do a certain thing or act, but the act must be unlawful. Connor v. People, 18 Colo. 313, 25 L.R.A. 341, 36 Am. St. Rep. 295, 33 Pac. 159.”
There is no testimony in the record showing there was any agreement entered into, or conspiracy, to do an unlawful act. John Neva used a great deal of abusive and vile language according to the testimony of the plaintiff, but this vile and profane language standing alone does not prove a conspiracy. John Neva had a claim on some of the property of Andrew Neva by way of chattel mortgage, which he claims was a prior mortgage on some of the stock to the mortgage which was being foreclosed. With all the vile language used by John Neva, we may include in this discussion that of Joe Koenig, the act of John Neva in pulling off his coat, and the act of Joe Koenig, purposely or accidentally bumping into the plaintiff; and their vile language, if any, may be sufficient to tend in the direction of proof of the overt act which is necessary to occur or be performed by the party charged with conspiracy, except where the agreement or conspiracy, if any, relates tO' a felony upon the person of another or arson or burglary. Section 9444, Compiled Laws of 1913, reads as follows: “No agreement except to commit a felony upon the person of another, or to commit arson or burglary amounts to a conspiracy, unless some act beside such agreement is done to effect the object thereof, by one or more of the parties to such agreement.”
*171The conspiracy, if any, in this case, would not be a conspiracy unless there was also an overt act. The abusive and vile language used by John Neva, and the pulling off of his coat, and the stumbling about by Joe Koenig and his bumping into the plaintiff, may be held sufficient to constitute the overt act, but there is no other testimony tending to show there was an agreement, conspiracy, combination, or confederacy, between the parties to commit an unlawful act. All of the parties might to a certain extent have acted together, but not by reason of any conspiracy or agreement. If it so happened that the three parties did •appear to act together by reason of all of the transactions taking place within a short period of time and being continuous, that is, the use of the vile language by John Neva and the bumping into the plaintiff by Joe Koenig, and finally, assault and battery by the defendant Peter Neva, nevertheless, if this so happened, not as a result of a conspiracy or an agreement to commit an unlawful act, but in a spontaneous manner without premeditation, they or any of them could not be adjudged to have entered into a conspiracy. Conspiracy is a deliberate act. Conspiracy need not be any great length of time before the commission of the unlawful act, but it nevertheless must have existed prior to the time the overt act, or unlawful act, was committed, otherwise it could not come within the definition of conspiracy. In a case such as the one at bar, the agreement and conspiracy must be shown by competent testimony or by such facts and circumstances as to convince the average mind that such agreement existed, and the overt act also proved, to constitute conspiracy. Considering the whole case, and also all of the testimony, all of which has been carefully examined, we are clear there is an entire failure to prove any conspiracy. This being true, and John Neva and Joe Koenig having had nothing whatever to do with the actual assault and battery, that is, with the infliction of any punishment or damage upon the plaintiff, the case as to each of them should have been dismissed, and the court should have granted the motion of each of such defendants for a directed verdict, dismissing the case as to each of them.